Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed June 27, 2022 in response to the Office Action of April 01, 2022 is acknowledged and has been entered.  Claims 2, 5-7, 9, 11, 13, 15, 17, 19, 22, and 23 have been cancelled. Claims 1, 3, 8, 12, 14, 16, 20 and 21 have been amended. New claim 24 has been added.  
2.	Claims 1, 3, 4, 8, 10, 12, 14, 16, 18, 20, 21 and 24 are pending.
3.	 Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or inventions, there being no allowable generic or linking claim.  Claim 4 is rejoined for examination given that claim 1 is now limited to the originally elected species of C4, C5, and Factor B. 
4.	Claims 1, 3, 4, 8, 10, 12, 14, 16, 18 and 24 are currently under consideration 
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.   Claims 1, 3, 4, 8, 10, 12, 14, 16, 18 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 14-15, 18-21, 32, 37-38, 48, 53, 56-57, 60 and 64 of co-pending Application No. 16/161,741 (published as US 2019/0128891 reference application) for the reasons of record. 
The ‘741claims are drawn to:
Claim 1.  A method for determining the presence of pancreatic cancer in an individual comprising the steps of: a) providing an unfractionated blood, serum, or plasma sample to be tested from the individual; b) determining a biomarker signature of the test sample by measuring the expression in the test sample of one four or more biomarkers including Complement C4 (C4), Complement C5 (C5), Cystatin-C, and Complement Factor B and, optionally, one or more selected from the group consisting of HADH2 protein, tumor necrosis factor receptor superfamily member 3, transcription factor SOX-11, integrin alpha-10, EDFR (SEQ ID NO: 3), EPFR (SEQ ID NO: 4), LSADHR (SEQ ID NO: 5), SEAHLR (SEQ ID NO: 6), AQOQHOQWDGLLSYQDSLS (SEQ ID NO: 7), WTRNSNMNYWLITRL (SEQ ID NO: 8), WDSR (SEQ ID NO: 9), DFAEDK (SEQ ID NO: 10), FASN protein, GAK protein, LNVWGK (SEQ ID NO: 11), LTEFAK (SEQ ID NO: 12), LYEIAR (SEQ ID NO: 13), megakaryocyte-associated tyrosine-protein kinase, oxysterol- binding protein-related protein 3, QEASFK (SEQ ID NO: 14), SSAYSR (SEQ ID NO: 15), TEEQLK (SEQ ID NO: 16), TLYVGK (SEQ ID NO: 17), FLLMOYGGMDEHAR (SEQ ID NO: 18), GIVKYLYEDEG (SEQ ID NO: 19), GIVKYLYEDEG (SEQ ID NO: 19), tyrosine-protein kinase SYK, angiomotin, C-C motif chemokine 2, C-C motif chemokine 5, Cb40 ligand, glucagon-like peptide-1, immunoglobilin M, interleukin-1 alpha, interleukin-1 receptor antagonist protein, interleukin-11, interleukin-12, interleukin-16, interleukin-18, interleukin-2, interleukin-3, interleukin-4, interleukin-6, interleukin-7, interleukin-9, Lewis x, lymphotoxin-alpha, transforming growth factor beta-1, vascular endothelial growth factor, visual system homeobox 2, apolipoprotein Al, apolipoprotein A4, apolipoprotein B-100, ATP synthase subunit beta mitochondrial, beta-galactosidase, cathepsin W, C-C motif chemokine 13, C-C motif chemokine 7, CD40 protein, Complement Clq, Complement Cls, Complement C3, cyclin-dependent kinase 2, eotaxin, epidermal growth factor receptor, glucagon-like peptide 1 receptor, granulocyte- macrophage colony-stimulating factor, integrin alpha-1l, intercellular adhesion molecule 1, interferon gamma, interleukin-1 beta, interleukin-10, interleukin-13, interleukin-5, interleukin-8, keratin type I cytoskeletal 19, leptin, lumican, mitogen-activated protein kinase 1, mitogen- activated protein kinase 8, mucin-1, myomesin-2, osteopontin, phosphatidylinositol 3-kinase regulatory subunit alpha, plasma protease Cl inhibitor, properdin, prostate-specific antigen, receptor tyrosine-protein kinase erbB-2, regulator of nonsense transcripts 3B, ribosomal protein S6 kinase alpha-2, sialyl Lewis x, signal-transducing adaptor protein 2, SUMO- conjugating enzyme UBC9, TBC1 domain family member 9, transmembrane peptide, tumor necrosis factor alpha, tumor necrosis factor receptor superfamily member 14, tyrosine- protein kinase BTK, tyrosine-protein kinase JAK3, tyrosine- protein phosphatase non-receptor type 1, ubiquitin carboxyl- terminal hydrolase isozyme L5, ubiquitin-conjugating enzyme E2 C, and FIQTDK (SEQ ID NO: 20),wherein the expression in the test sample of the four or more biomarkers is indicative of the presence of pancreatic cancer, wherein step (b) is performed using four or more first binding agents that comprise antibodies or antigen-binding fragments thereof capable of binding to the four or more biomarkers; and c) treating the individual identified as having pancreatic cancer with a pancreatic cancer therapy. 
2. The method according to claim 1 further comprising the steps of: c) providing a control sample from an individual not afflicted with pancreatic cancer; d) determining a biomarker signature of the control sample by measuring the expression in the control sample of the four or more biomarkers measured in step (b); wherein the presence of pancreatic cancer is identified in the event that the expression in the test sample of the  four or more biomarkers measured in step (b) is different from the expression in the control sample of the four or more biomarkers measured in step (d); and/or e) providing a control sample from an individual afflicted with pancreatic cancer; f) determining a biomarker signature of the control sample by measuring the expression in the control sample of the one or more biomarkers measured in step (b); wherein the presence of pancreatic cancer is identified in the event that the expression in the test sample of the four or more biomarkers measured in step (b) is not different to the expression in the control sample of the four or more biomarkers measured in step (f).
15. The method according to claim 1, wherein the pancreatic cancer is an adenocarcinoma.
16. The method according to claim 1, wherein step (b), (d) and/or step (f) is performed using a first binding agent capable of binding to the one or more biomarkers. 
17. The method according to claim 16, wherein the first binding agent comprises or consists of an antibody or an antigen-binding fragment thereof. 
18. The method according to claim 16, wherein the antibody or antigen-binding fragment thereof is a recombinant antibody or antigen-binding fragment thereof. 
19. The method according to claim 16, wherein the antibody or antigen binding fragment thereof is selected from the group consisting of: scFv; Fab; and a binding domain of an immunoglobulin molecule. 
20. The method according to claim 16, wherein the first binding agent is immobilized on a surface. 
21. The method according to claim 1, wherein the one or more biomarkers in the test sample are labelled with a detectable moiety.
32. The method according to claim 1, wherein step (b), (d) and/or step (f) is performed using an array.
48. The method according to claim 16, wherein the binding agent comprises a detectable moiety
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims which have all of the characteristics of determining the presence pancreatic adenocarcinoma by determining the presence of C4, C5, and Factor B in serum or plasma as set forth above
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
6.	Applicant argues that the claims of the ‘741 application require the measurement of cystatin C and recite treating a subject with a pancreatic cancer therapy to a subject based, in part, on the presence or amount of cystatin C. In contrast, the present claims recite “wherein the presence and/or amount in the test sample of the proteins Factor B, C4, and C5 measured in step (b) is indicative of the presence of pancreatic adenocarcinoma.”

Applicant’s arguments have been considered, but have not been found persuasive.  Given the comprising language of the instant claims, the claimed method does not exclude the measurement of cystatin C.  The  ‘741 claims measure the amount of Factor B, C4, and C5 which is indicative of pancreatic adenocarcinoma.  See claims 1, 14, and 15.  Thus, the rejection is maintained for the reasons of record.

7.	Claims 1, 3, 4, 8, 10, 12, 14, 16, 18 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-13, 18, and 21-24 of  Application No. 17/377,473 (reference application published as US 2022/0026431) now claims 1-18 of US Pat. No. 11,230,436. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘473 claims are drawn to:
Claim 1 A method for diagnosing pancreatic cancer comprising the steps of:
(a) providing a serum or plasma sample from a human individual to be tested;
(b) measuring the  amount in the test sample of the biomarkers: (1) osteoprotegerin {(OPG)} and/or von Willebrand factor (VWF); (11) gelsolin (GSN) and/or 3- hydroxyacyl-CoA dehydrogenase type-2 (HADH2); (iii) insulin- like growth factor-binding protein 3 (IGFRP3); (iv) Complement Factor B; (v) mucin 16 (MUC16), ficolin-2 (FCN2) and/or mannan-binding lectin serine protease 2 (MASP2); (vi) Complement C4; (vii} Complement C5; (viii) Cystatin C; and (ix) CA 19-9; and
(c) treating the individual diagnosed with pancreatic cancer with pancreatic cancer chemotherapy, pancreatic cancer immunotherapy, and/or surgical removal of the pancreas in whole or in part, wherein the amount in the test sample of the biomarkers recited in step (b) is indicative of pancreatic cancer in the individual amount of the biomarkers measured in step b}, wherein the supervised learning algorithm has been trained using biomarker profiles from: (i) individuals known to have pancreatic cancer; and (ii) individuals known to be healthy and/or 
Claim 2: The method according to Claim 1, wherein the pancreatic early pancreatic cancer or pancreatic ductal adenocarcinoma. 
Claim 8  The method according to Claim 1, further comprising the steps of:
(d) providing one or more control samples from: (i) an individual not afflicted with pancreatic cancer; and/or (ii) an individual afflicted with a benign pancreatic and/or biliary disease; and
(e) determining a biomarker signature of the one or more control samples by measuring the amount in the control sample of the biomarkers measured in step (b);
wherein the pancreatic cancer is identified in the event that the amount in the test sample of the biomarkers measured in step (b) is different from the amount in the control sample of the biomarkers measured in step (e).
Claim 13: The method according to Claim 1, wherein step (b) comprises: (i) labelling biomarkers present in the sample with biotin; (ii) contacting the biotin-labelled proteins with an array comprising a plurality of scFv immobilised at discrete locations on its surface, the scFv having specificity for the biomarkers recited in step (b); (iii) contacting the biotin-labelled proteins immobilised on the scFv with a streptavidin conjugate comprising a fluorescent dye; and (iv) detecting the presence of the dye at discrete locations on the array surface,  wherein the expression of the dye on the array surface is indicative of the expression of a biomarker in the sample.
Thus, the instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented claims which have all of the characteristics of the claimed method for determining the presence of pancreatic adenocarcinoma as set forth above. 

Response to Arguments
8.	Applicant argues that the ‘473 claims recite measuring the amount in a test sample of the biomarkers: (1) osteoprotegerin (OPG) and/or von Willebrand factor (VWF); (ii) gelsolin (GSN) and/or 3-hydroxyacyl-CoA dehydrogenase type-2 (HADH2); (111) insulin-like growth factor-binding protein 3 (IGFBP3); (iv) Complement Factor B; (v) mucin 16 (MUC16), ficolin-2 (FCN2) and/or mannan-binding lectin serine protease 2 (MASP2); (vi) Complement C4; (vii) Complement C5; (viii) Cystatin C; and (ix) CA 19-9; where the amount in the test sample of the biomarkers is indicative of pancreatic cancer in the individual by applying a supervised learning algorithm to the measured amount of the biomarker. In contrast, the present claims recite “wherein the presence and/or amount in the test sample of the proteins Factor B, C4, and C5 measured in step (b) is indicative of the presence of pancreatic adenocarcinoma.”

Applicant’s arguments have been considered, but have not been found persuasive.  Given the comprising language of the instant claims, the claimed method does not exclude the measurement of other markers or applying a supervised learning algorithm.  The ‘473 claims measure the amount of Factor B, C4, and C5 which is indicative of pancreatic adenocarcinoma.  See claims 1 and 2 of the patent.  Thus, the rejection is maintained for the reasons of record.
 
New Grounds of Objection/Rejection
Claim Objections
9.	Claim 12 is objected to because of the following informalities:  the phrase “the proteins in the test sample is” should be “the proteins in the test sample are”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is drawn to the method according to Claim 1, wherein step (b) comprises measuring the presence and/or amount in the test sample of all of the proteins recited in step (b).  Amended claim 1 now requires the measuring the presence and/or amount of all of the proteins recited in the claim, i.e. Factor B, C4 and C5.  Thus claim 4 fails to further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
11.	All other objections and rejections recited in the Office Action of April 01, 2022  are withdrawn in view of Applicant’s amendments and arguments.

12.	No claims allowed.
13.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642